Citation Nr: 9923746	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
knee disorder.  

2.  The propriety of the initial rating assigned for the 
service-connected cervical condylomata, currently evaluated 
as noncompensable.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from September 1988 
to September 1992.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1993 decision of the RO.  

In October 1995, the Board remanded the case for further 
development.  



REMAND

In October 1995, the Board remanded the veteran's claims in 
order to determine the current severity of her service-
connected cervical condylomata and to determine the nature 
and likely etiology of her claimed knee disability.  

In December 1997, the veteran was reported to have refused VA 
examinations due to a change of address.  In October 1998 and 
November 1998, she was reported to have been scheduled for 
additional examinations; however she was reported to have 
failed to report.  

In May 1999, a Report of Contact indicated that the last 
actual contact with the veteran had been in 1995.  It was 
reported that the veteran's whereabouts were unknown.  

Under 38 C.F.R. § 3.655 (1998), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim for increased 
compensation benefits shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  Because the veteran has been reported to 
have had changes of address and to have been difficult to 
contact, it is not clear whether the veteran received 
notification from the RO of the consequences of her failure 
to report for her scheduled examinations under 38 C.F.R. § 
3.655 (1998).  In view of this and the need to determine 
whether there are additional medical records pertinent to the 
claims, further development is necessary prior to final 
appellate review.  

VA has a duty to assist the veteran in the development of 
facts pertaining to her claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support her claims includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The Board notes that the veteran also has a duty to assist in 
the development of information pertinent to her claims.  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  The duty to assist 
is not always a one-way street.  If a veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Id.  Thus, if the veteran 
wishes to fully develop her claims, she has a corresponding 
duty to assist by providing the requested release for medical 
information and appearing for scheduled medical examinations.  

The Board also notes that the rating schedule criteria for 
evaluating gynecological disorders changed on May 22, 1995.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of her appeal under the 
criteria which are most favorable to her claim.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
her for her service-connected cervical 
condylomata and her claimed bilateral 
knee disability since service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source that are not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The veteran should then be scheduled 
for a VA gynecological examination to 
determine the current severity of her 
service-connected cervical condylomata 
and related disability.  The examiner 
should be provided with the claims folder 
for review.  All indicated tests should 
be accomplished.  The examiner should 
comment as to whether the veteran's 
service-connected cervical condylomata is 
mild, moderate or severe in nature.  The 
examiner should also comment as to 
whether the disability is manifested by 
symptoms that require continuous 
treatment and, if so, whether the 
symptoms are controlled by continuous 
treatment. 

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of her claimed bilateral knee 
disability.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran has a current knee disability due 
to disease or injury incurred in or 
aggravated service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based. 

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  
This should include applying the most 
favorable Diagnostic Code, whether it be 
38 C.F.R. § 4.116, including Diagnostic 
Code 7612 (1994) or 38 C.F.R. § 4.116, 
including Diagnostic Code 7615 (1998), to 
the veteran's claim for higher rating for 
service-connected cervical condylomata. 
The RO should also notify the veteran of 
the consequences of failing to appear for 
her examinations pursuant to 38 C.F.R. 
§ 3.655 (1998) and, if necessary, apply 
38 C.F.R. § 3.655 (1998) to the veteran's 
claims if the veteran again fails to 
report for her examinations.  If the 
actions taken remain adverse to the 
veteran, then she should be furnished 
with a supplemental statement of the case 
and should be given an opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


